SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Platform P-63 starts production at Papa Terra field Rio de Janeiro, November 12 th , 2013 – Petróleo Brasileiro S.A. – Petrobras announces that it started yesterday, November 11 th , production at Papa Terra field, located at the south of Campos Basin, with platform P-63, which is connected to well PPT-12. The FPSO (Floating Production Storage and Offloading) platform is anchored at a water depth of 1,200 meters and has the capacity to process 140,000 barrels of oil per day, compress 1,000,000 m 3 of gas and inject 340,000 barrels of water. It is the first production system to be installed at Papa Terra. The new FPSO comprises a set of production projects planned for this year as provided in the Business and Management Plan 2013-2017. The combination of reservoirs with oil varying from 14 to 17 degrees API and the deep waters made of Papa Terra one of the most challenging projects ever conceived by Petrobras, requiring the application of many innovative solutions. Besides FPSO P-63, which will be connected to 5 production and 11 injection wells, the TLWP platform P-61 (Tension Leg Wellhead Platform) will also operate in the area. P-61, which will be connected to 13 production wells, is the first TLWP to operate in Brazil and will be towed to the location this month. P-63 wells will be connected using flexible subsea pipes with electric heating, known as IPB (Integrated Production Bundle) and P-61 will use dry completion, which means that well controlling valves are located at the top of the platform rather than in the bottom of the sea. All 18 production wells will have centrifuge submersible pumps. The output of P-61 will be transferred in a multiphase flow to FPSO P-63. P-61 will also have a TAD (Tender Assisted Drilling) support rig, which will be towed from China in the coming days. The oil will be offloaded through shuttle tankers and the gas not consumed on the production units will be reinjected in an adjacent reservoir. The project is being developed by Petrobras (operator) in partnership with Chevron, with stakes of 62.5% and 37.5%, respectively, and is 110 km off the Brazilian coast, at a water depth that varies from 400 to 1,400 meters. P-63 was converted into an FPSO from oil tanker BW Nisa, at the Cosco Shipyard, in China, and the last stages of construction were carried out at Canteiro da QUIP/Honório Bicalho, located in Rio Grande (RS). Work was executed by the consortium formed by Quip (Queiroz Galvão, UTC, Iesa and Camargo Correa) and BW Offshore. Technical Specifications: Hull dimensions (length x width x height): 340 m x 58 m x 28 m Accommodation: 110 people Total weight of Topside (deck/modules): 18,500 tons Local Content: 65% Oil output: 140,000 barrels per day Gas compression: 1,000,000 m 3 per day Water injection: 340,000 barrels per day SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 12, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
